Exhibit 10.17
 

 
Reviewer
 
Sydbank
 
Nytorv 11 A
 
4200 Slagelse
 
Telephone 74 37 94 00

 
HARMLESS LETTER (BUSINESS MORTGAGE)
 
Debtor:
The undersigned
   
CVR.nr.
21503649
Name:
Liqtech A/S
Adr.:
Grusbakken 12, 2820 Gentofte

 
Provides hereby
 
Vendor:
DK – 12626509
 
Sydbank
 
Nytorv 11 A
 
4200 Slagelse
 
Phone 74 37 94 00

 
Lien on everything the debtor owns and future acquires in one or more of the
listed asset types, see Land Registration Act § 47 c, paragraph. 3, No. 1-7, as
security for the indemnity payment of what I at any time any must be creditor
guilty, but not beyond:
 
Amount
DKK 1.500.000,00
   
Writes
DKK onemillionfivehundred 00/100

 
Mortgage law covers the following ticked asset types:
 
x Simple receivables generated from sales of goods and services (Land
Registration Act § 47 c, paragraph. 3, No. 1)
 
x Stocks of raw materials, intermediate products and finished goods (Land
Registration Act § 47 c, paragraph. 3, No 2)
 
x The Land Registration Act § 42 C mentioned vehicles that are not and never has
been registered in the Central Registry of Motor Vehicles or a corresponding
foreign register (Land Registration Act § 47 c, paragraph. 3, No. 3)
 
x Operations Furniture and fixtures (Land Registration Act § 47 c, paragraph. 3,
No. 4)
 
x Propellants and other aids (Land Registration Act § 47 c, paragraph. 3, No. 5)
 
x Goodwill, domain names and rights under patent law, trademark law, design law,
utility model law, design law, copyright law and the Act on the Protection of
Semiconductor Products (topography) (Land Registration Act § 47 c, paragraph. 3,
No. 7)
 
 
 

--------------------------------------------------------------------------------

 
 
The above liabilities:
 
1.              None
 
It is declared that the mortgage is not made for the benefit of the debtor (the
debtor or mortgagors) allied, see Land Registration Act § 47 c, paragraph. 1,
and section. 5 of the following mortgage form HARMLESS LETTER COMPANY PLEDGE.
 
Special provisions:
 
Sydbank is authorized to sign digitally and things bright a similar digital
document.
 
Besides in the Ministry of Justice following mortgage form HARMLESS LETTER
COMPANY PANT, see page 3/last page.
 
Date:
     
debtor's signature

 

   
Liqtech A/S

 
 
 

--------------------------------------------------------------------------------

 
 
The Ministry of Justice’s form for HARMLESS LETTER (BUSINESS MORTGAGE)
 
1)
Debtors have a duty to inform creditors of address change. Such notification may
not be at a payment form, if the form's text states that notices to the payee
must not be stated in this. Demand from the creditor, including termination, may
be sent to or made by the debtor within the latest stated, unless the creditor
is aware of the debtor's new address. Will creditors be aware that a termination
has not arrived due to change of address of the debtor, a creditor shall
immediately give the debtor notice of termination if the debtor's new address is
shown in the national register or other easily accessible source.
 
2)
The mortgage includes compensation and insurance sums in lieu of the pledged but
no other surrogates. The mortgage does not include assets arising from
collateral normal use and that are destined for excretion, without talking about
an actual consumption of the mortgage, unless the assets are of a type that is
itself subject to the lien.
 
3)
The debtor undertakes to keep the mortgage if it is provided under (Land
Registration Act § 47 c, paragraph. 3, 2, 3, 4, 5 or 6, due fire insurance.
 
4)
Regardless of tenure or termination date, the creditor may require capital
repaid in the following cases:
 
a) if the collateral is deteriorated significantly or neglected, without
providing the demanded adequate security.
 
b) If the debtor refuses creditor or his agent access to inspect the mortgage.
 
c) If the debtor does not on request prove that the mortgage provided under
(Land Registration Act § 47c, paragraph. 3, nr. 2, 3, 4, 5, or 6 is suitably
insured against fire and
 
d) If the mortgage or a major portion of the mortgage is transferred to third
parties without it being regarded as excretion under regular operation of the
company, or sold at auction.
 
5)
The mortgage cannot be made in favor of the debtor (the debtor or pledger)
allied as per the Land Registration Act § 47 e, paragraph 1. By allied means,
Bankruptcy Act § 2:
 
a) Spouses, relatives in ascending and descending lines, siblings, these
people’s spouses and other persons who have been particularly close to each
other,
 
b) A corporation and a person if the person or his allied directly or indirectly
owns a significant portion of its capital.
 
c) Two companies if one or its allied directly or indirectly owns a significant
portion of the second company, or if a significant part of both companies'
capital directly or indirectly is owned by the same person or company or by
themselves or allied persons or companies.
 
d) Other persons, companies or organizations that have similar interests as
indicated in point b or c.
 